[Cite as Corson v. Corson, 2021-Ohio-4253.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                              HANCOCK COUNTY




DANIEL L. CORSON,

        PLAINTIFF-APPELLANT,                             CASE NO. 5-21-12

        v.

AMY E. CORSON,                                           OPINION

        DEFENDANT-APPELLEE.




                Appeal from Hancock County Common Pleas Court
                           Domestic Relations Division
                          Trial Court No. 2017 CR 164

                                     Judgment Affirmed

                          Date of Decision: December 6, 2021




APPEARANCES:

        Andrea M. Bayer for Appellant

        Garth M. Brown for Appellee
Case No. 5-21-21



ZIMMERMAN, J.

       {¶1} Plaintiff-appellant, Daniel L. Corson (“Daniel”), appeals the March 9,

2021 judgment entry of the Hancock County Court of Common Pleas, Domestic

Relations Division, granting divorce from defendant-appellee, Amy E. Corson

(“Amy”). On appeal, Daniel challenges the trial court’s allocation of parental rights

and responsibilities and child-support determination. For the reasons that follow,

we affirm.

       {¶2} Daniel and Amy were married on September 10, 2011. (Doc. No. 1).

Two children, D.C. and R.C., were born as issue of this marriage. (Id.). Daniel

filed a complaint for divorce on March 6, 2019. (Id.). Amy filed her answer along

with a counterclaim for divorce on March 29, 2019. (Doc. No. 31).

       {¶3} On March 11, 2019, the trial court appointed a guardian ad litem

(“GAL”) to represent the children’s best interest. (Doc. No. 25).

       {¶4} On June 7, 2019, Daniel filed a motion for shared parenting and

submitted a proposed shared parenting plan. (Doc. No. 62).

       {¶5} On November 15, 2019, the parties entered a separation agreement,

leaving the allocation of parental rights and responsibilities unresolved. (Doc. No.

86). (See also Doc. No. 90).

       {¶6} Following hearings on November 15 and December 19, 2019 and

February 14, 2020, the trial court’s magistrate issued a decision on May 6, 2020

                                         -2-
Case No. 5-21-21


awarding residential and legal custody of D.C. and R.C. to Amy and denying

Daniel’s motion for shared parenting. (Doc. No. 95). The trial court’s magistrate

further concluded that Daniel’s deviated child-support obligation to Amy is $425.88

per month (including the processing charge). (Id.).

        {¶7} After being granted an extension of time, Daniel filed his objections to

the magistrate’s decision on August 14, 2020. (Doc. Nos. 98, 112, 113, 114). Also,

after being granted an extension of time, Amy filed her response to Daniel’s

objections to the magistrate’s decision on October 16, 2020. (Doc. Nos. 115, 116,

117, 118, 119). The trial court issued its entry addressing Daniel’s objections on

December 18, 2020. (Doc. No. 120).

        {¶8} On February 3, 2021, Daniel filed a motion for clarification of the trial

court’s December 18, 2020 entry addressing his objections, requesting (in relevant

part) a further child-support deviation based on the additional parenting time

awarded by the trial court’s December 18, 2020 entry. (Doc. No. 122).             On

February 17, 2021, the trial court issued a clarification of its December 18, 2020

entry, specifically denying Daniel’s child-support-deviation request. (Doc. No.

130).

        {¶9} The trial court issued a final divorce decree on March 9, 2021. (Doc.

No. 131).




                                         -3-
Case No. 5-21-21


       {¶10} Daniel filed his notice of appeal on April 6, 2021. (Doc. No. 147). He

raises two assignments of error for our review.

                            Assignment of Error No. I

       The Trial Court’s Adoption of the Magistrate’s Decision Which
       Denied Plaintiff-Appellant’s Motion for Shared Parenting and
       Designated Defendant-Appellee as the Sole Residential Parent
       and Legal Custodian of the Minor Children Constituted An
       Abuse of Discretion.

       {¶11} In his first assignment of error, Daniel argues that the trial court abused

its discretion by denying his motion for shared parenting and designating Amy as

D.C. and R.C.’s residential parent and legal custodian.

                                 Standard of Review

       {¶12} “‘Decisions concerning child custody matters rest within the sound

discretion of the trial court.’” Krill v. Krill, 3d Dist. Defiance No. 4-13-15, 2014-

Ohio-2577, ¶ 26, quoting Walker v. Walker, 3d Dist. Marion No. 9-12-15, 2013-

Ohio-1496, ¶ 46, citing Wallace v. Willoughby, 3d Dist. Shelby No. 17-10-15, 2011-

Ohio-3008, ¶ 22 and Miller v. Miller, 37 Ohio St.3d 71, 74 (1988). “‘“Where an

award of custody is supported by a substantial amount of credible and competent

evidence, such an award will not be reversed as being against the weight of the

evidence by a reviewing court.”’” Id., quoting Walker at ¶ 46, quoting Barto v.

Barto, 3d Dist. Hancock No. 5-08-14, 2008-Ohio-5538, ¶ 25 and Bechtol v. Bechtol,

49 Ohio St.3d 21 (1990), syllabus. “‘Accordingly, an abuse of discretion must be


                                          -4-
Case No. 5-21-21


found in order to reverse the trial court’s award of child custody.’” Id., quoting

Walker at ¶ 46, citing Barto at ¶ 25 and Masters v. Masters, 69 Ohio St.3d 83, 85

(1994). “‘An abuse of discretion suggests the trial court’s decision is unreasonable

or unconscionable.’” Id., quoting Brammer v. Meachem, 3d Dist. Marion No. 9-10-

43, 2011-Ohio-519, ¶ 14, citing Blakemore v. Blakemore, 5 Ohio St.3d 217, 219

(1983).

                                      Analysis

       {¶13} “Revised Code 3109.04 governs the trial court’s award of parental

rights and responsibilities.” August v. August, 3d Dist. Hancock No. 5-13-26, 2014-

Ohio-3986, ¶ 22, citing King v. King, 3d Dist. Union No. 14-11-23, 2012-Ohio-

1586, ¶ 8.    “The statute requires that in allocating the parental rights and

responsibilities, the court ‘shall take into account that which would be in the best

interest of the child[].’” Id., quoting R.C. 3109.04(B)(1) and citing Self v. Turner,

3d Dist. Mercer No. 10-06-07, 2006-Ohio-6197, ¶ 6. “It further provides for options

available to the trial court when allocating parental rights and responsibilities:

‘primarily to one of the parents’ (R.C. 3109.04(A)(1)), or ‘to both parents’ (R.C.

3109.04(A)(2)).”     Id., citing Fisher v. Hasenjager, 116 Ohio St.3d 53,

2007-Ohio-5589, ¶ 23-24 and R.C. 3109.04(A), (D), (F), (G).            “Under R.C.

3109.04(D)(1)(a)(iii), where, as here, ‘only one parent makes a request’ for shared

parenting and the trial court determines that shared parenting is not in the best


                                         -5-
Case No. 5-21-21


interest of the child, the trial court may deny a party’s motion requesting shared

parenting and proceed as if the request for shared parenting had not been made.” Id.

       {¶14} “Where neither party files a pleading or motion requesting shared

parenting in accordance with R.C. 3109.04(G),” or where the trial court concludes

that a shared parenting plan is not in the best interest of the child,

       “the [trial] court, in a manner consistent with the best interest of the
       child[], shall allocate the parental rights and responsibilities for the
       care of the child[] primarily to one of the parents, designate that parent
       as the residential parent and the legal custodian of the child, and divide
       between the parents the other rights and responsibilities for the care
       of the child[], including, but not limited to, the responsibility to
       provide support for the child[] and the right of the parent who is not
       the residential parent to have continuing contact with the child[].”

Walker at ¶ 48, quoting R.C. 3109.04(A)(1) and citing Frey v. Frey, 3d Dist.

Hancock No. 5-06-36, 2007-Ohio-2991, ¶ 28.

       {¶15} “Further subsections of [R.C. 3109.04] spell out ten factors that the

court shall consider to determine the best interest of the child, and five more factors

to determine whether shared parenting is in the child’s best interest.” August at ¶ 23,

citing R.C. 3109.04(F)(1) and (2). “Any additional relevant factors shall be

considered as well.” Id., citing R.C. 3109.04(F)(1) and (2).

       “In determining the best interest of a child [under R.C. 3109.04],
       whether on an original decree allocating parental rights and
       responsibilities for the care of children or a modification of a decree
       allocating those rights and responsibilities, the court shall consider all
       relevant factors, including, but not limited to:

       (a) The wishes of the child’s parents regarding the child’s care;

                                           -6-
Case No. 5-21-21



      (b) If the court has interviewed the child in chambers pursuant to
      division (B) of this section regarding the child’s wishes and concerns
      as to the allocation of parental rights and responsibilities concerning
      the child, the wishes and concerns of the child, as expressed to the
      court;

      (c) The child’s interaction and interrelationship with the child’s
      parents, siblings, and any other person who may significantly affect
      the child’s best interest;

      (d) The child’s adjustment to the child’s home, school, and
      community;

      (e) The mental and physical health of all persons involved in the
      situation;

      (f) The parent more likely to honor and facilitate court-approved
      parenting time rights or visitation and companionship rights;

      (g) Whether either parent has failed to make all child support
      payments, including all arrearages, that are required of that parent
      pursuant to a child support order under which that parent is an obligor;

      (h) Whether either parent or any member of the household of either
      parent previously has been convicted of or pleaded guilty to any
      criminal offense involving any act that resulted in a child being an
      abused child or a neglected child; whether either parent, in a case in
      which a child has been adjudicated an abused child or a neglected
      child, previously has been determined to be the perpetrator of the
      abusive or neglectful act that is the basis of an adjudication; whether
      either parent or any member of the household of either parent
      previously has been convicted of or pleaded guilty to a violation of
      section 2919.25 of the Revised Code or a sexually oriented offense
      involving a victim who at the time of the commission of the offense
      was a member of the family or household that is the subject of the
      current proceeding; whether either parent or any member of the
      household of either parent previously has been convicted of or
      pleaded guilty to any offense involving a victim who at the time of the
      commission of the offense was a member of the family or household

                                        -7-
Case No. 5-21-21


      that is the subject of the current proceeding and caused physical harm
      to the victim in the commission of the offense; and whether there is
      reason to believe that either parent has acted in a manner resulting in
      a child being an abused child or a neglected child;

      (i) Whether the residential parent or one of the parents subject to a
      shared parenting decree has continuously and willfully denied the
      other parent’s right to parenting time in accordance with an order of
      the court;

      (j) Whether either parent has established a residence, or is planning
      to establish a residence, outside this state.”

Id., quoting R.C. 3109.04(F)(1).

      “In determining whether shared parenting is in the best interest of the
      child[], the court shall consider all relevant factors, including, but not
      limited to, the factors enumerated in division (F)(1) of this section, the
      factors enumerated in section 3119.23 of the Revised Code, and all of
      the following factors:

      (a) The ability of the parents to cooperate and make decisions
      jointly, with respect to the children;

      (b) The ability of each parent to encourage the sharing of love,
      affection, and contact between the child and the other parent;

      (c) Any history of, or potential for, child abuse, spouse abuse, other
      domestic violence, or parental kidnapping by either parent;

      (d) The geographic proximity of the parents to each other, as the
      proximity relates to the practical considerations of shared parenting;

      (e) The recommendation of the guardian ad litem of the child, if the
      child has a guardian ad litem.”

Id., quoting R.C. 3109.04(F)(2).




                                         -8-
Case No. 5-21-21


       {¶16} “The trial court ‘has discretion in determining which factors are

relevant,’ and ‘each factor may not necessarily carry the same weight or have the

same relevance, depending upon the facts before the trial court.’” Krill, 2014-Ohio-

2577, at ¶ 29, quoting Brammer v. Brammer, 3d Dist. Marion No. 9-12-57, 2013-

Ohio-2843, ¶ 41, citing Hammond v. Harm, 9th Dist. Summit No. 23993, 2008-

Ohio-2310, ¶ 51. “A trial court is not limited to the listed factors in R.C. 3109.04(F),

but may consider any other relevant factors in making a determination of child

custody.” Brammer at ¶ 41, citing Shaffer v. Shaffer, 3d Dist. Paulding No. 11-04-

22, 2005-Ohio-3884, ¶ 20. “Although the trial court must consider all relevant

factors, there is no requirement that the trial court set out an analysis for each of the

factors in its judgment entry, so long as the judgment entry is supported by some

competent, credible evidence.” Krill at ¶ 29, citing Meachem, 2011-Ohio-519, at ¶

30, citing Portentoso v. Portentoso, 3d Dist. Seneca No. 13-07-03, 2007-Ohio-5770,

¶ 22. “[A]bsent evidence to the contrary, an appellate court will presume the trial

court considered all of the relevant “best interest” factors listed in R.C.

3109.04(F)(1).” Meachem at ¶ 32, citing Goodman v. Goodman, 3d Dist. Marion

No. 9-04-37, 2005-Ohio-1091, ¶ 18.

       {¶17} “Additionally, we note that the trier of fact is in the best position to

observe the witnesses, weigh evidence, and evaluate testimony.” Walton v. Walton,

3d Dist. Union No. 14-10-21, 2011-Ohio-2847, ¶ 20, citing Clark v. Clark, 3d Dist.


                                          -9-
Case No. 5-21-21


Union No. 14-06-56, 2007-Ohio-5771, ¶ 23, citing In re Brown, 98 Ohio App.3d

337 (3d Dist.1994). “Therefore, ‘“[a] reviewing court should not reverse a decision

simply because it holds a different opinion concerning the credibility of the

witnesses and evidence submitted before the trial court. A finding of an error in law

is a legitimate ground for reversal, but a difference of opinion on credibility of

witnesses and evidence is not.”’” Id., quoting Clark at ¶ 23, quoting Seasons Coal

Co., Inc. v. Cleveland, 10 Ohio St.3d 77, 81 (1984).

       {¶18} In its May 6, 2020 decision, the trial court’s magistrate considered the

factors under R.C. 3109.04 when reaching the conclusion that shared parenting is

not in D.C. or R.C.’s best interest and that it is in D.C. and R.C.’s best interest that

Amy have residential and legal custody of D.C. and R.C. In concluding that shared

parenting is not in D.C. or R.C.’s best interest, the trial court’s magistrate found the

following factors under R.C. 3109.04(F)(1):           R.C. 3109.04(F)(1)(a), Daniel

requested shared parenting and Amy argued that shared parenting is not in D.C. or

R.C.’s best interest because she and Daniel have difficulty communicating and have

fundamentally     different   views    toward    specific   parenting    issues;   R.C.

3109.04(F)(1)(b), no in camera interview was conducted; R.C. 3109.04(F)(1)(c),

D.C. and R.C. have a good relationship with Daniel’s parents (who “have provided

support and assistance frequently to [Daniel] and the children”) and Amy’s “family

members are available for support and assistance to [her] and the children”; R.C.


                                         -10-
Case No. 5-21-21


3109.04(F)(1)(d), D.C. and R.C. are thriving in their home environment with Amy;

R.C. 3109.04(F)(1)(e), neither Daniel nor Amy suffer from mental or physical

disorders; however, the children suffer from “chronic health issues that will need

follow-up by the parents”; R.C. 3109.04(F)(1)(f), Amy “was insightful in her

observations of the children and spoke without self-interest,” while Daniel “focused

on his belief that the children will benefit most from an equal schedule with each

parent”; R.C. 3109.04(F)(1)(g), there is no child-support               order; R.C.

3109.04(F)(1)(h), neither party has been convicted of any crime related to child

abuse or neglect; R.C. 3109.04(F)(1)(i), while neither party deprived the other

parent’s right to parenting time, “their ability to communicate freely and openly

about modification is uncertain”; and R.C. 3109.04(F)(1)(j), neither party expressed

an intent to establish a residence outside this state. (Id.).

       {¶19} Moreover, the trial court’s magistrate considered the factors under

R.C. 3109.04(F)(2) in its conclusion that it is in D.C. and R.C.’s best interest that

Amy have residential and legal custody of D.C. and R.C. Specifically, the trial

court’s magistrate found that a shared-parenting plan would “require frequent and

liberal communication between the parties and complete trust in the decisions of the

other,” but “[t]he parties * * * have not demonstrated these abilities” and shared

parenting would “create a situation that encourages each party to bully the other into

acquiescence as well as leave the children’s needs unmet when decisions cannot be


                                          -11-
Case No. 5-21-21


reached promptly.” (Doc. No. 95). See R.C. 3109.04(F)(2)(a). The trial court’s

magistrate further found that the GAL “recommended that shared parenting is in the

children’s best interests, but that the parenting schedule should remain as it is

currently, with [Amy] being the residential parent for school purposes.” (Doc. No.

95). See R.C. 3109.04(F)(2)(e). However, the trial court’s magistrate rejected the

GAL’s recommendation because “[t]he shared parenting plan proposed by [Daniel]

is not consistent with the recommendations of the [GAL] in its terms or proposed

parenting schedule.” (Id.).

       {¶20} In its December 18, 2020 decision overruling Daniel’s objections to

the trial court’s magistrate’s decision relating to parental rights and responsibilities,

the trial court (after an independent analysis of the factors under R.C. 3109.04) also

concluded that shared parenting is not in D.C. or R.C.’s best interest and that it is in

D.C. and R.C.’s best interest that Amy have residential and legal custody of D.C.

and R.C. The trial court found the following factors under R.C. 3109.04(F)(1)

relevant to its decision: R.C. 3109.04(F)(1)(c), Amy has a superior ability “to fulfill

the role of primary caregiver”—a finding on which the trial court emphasized that

it largely based its determination; R.C. 3109.04(F)(1)(d), it is “vital that the

children’s current routine continue so that they can improve their organizational

/time management skills (as far along as they can be for young children) and better

adapt to their respective school demands”; and R.C. 3109.04(F)(1)(e), even though


                                          -12-
Case No. 5-21-21


Daniel is addressing the issues in good faith, his “maturity and behavior issues

play[ed] a role in the Court’s decision * * * .” (Doc. No. 120).

       {¶21} Addressing the factors under R.C. 3109.04(F)(2), the trial court found

“that communications between the parties on important familial decisions would, at

this point, be strained.” (Id.). See R.C. 3109.04(F)(2)(a). Likewise, the trial court

found that “the Magistrate’s findings are consistent with the opinion of the [GAL].”

(Doc. No. 120). See R.C. 3109.04(F)(2)(e).

       {¶22} Challenging the trial court’s decision relating to parental rights and

responsibilities, Daniel argues that the trial court abused its discretion by concluding

that shared parenting is not in D.C. or R.C.’s best interest and that it is in D.C. and

R.C.’s best interest that Amy have residential and legal custody of D.C. and R.C.

Daniel asserts that the trial court’s custody decision (based on the factors under R.C.

3109.04(F)) is not supported by a substantial amount of competent, credible

evidence.

       {¶23} Addressing the factors set forth under R.C. 3109.04(F)(1), Daniel

concedes that the findings under R.C. 3109.04(F)(1)(b), (g), (h), and (j) are not

applicable to this case. Consequently, Daniel’s argument relates to the findings

relative to the factors set forth under R.C. 3109.04(F)(1)(a), (c)-(f), and (i).

Specifically, Daniel alleges that the trial court erred by either failing to consider the

following factors or that its findings as to those factors are not supported by a


                                          -13-
Case No. 5-21-21


substantial amount of competent, credible evidence:           R.C. 3109.04(F)(1)(a),

notwithstanding the conclusion that the Daniel and Amy had conflicting positions

regarding the care of the children, “there was no explanation given as to why this

particular factor weighed in favor of designating a sole residential parent”; R.C.

3109.04(F)(1)(c)-(d), the trial court did not properly weigh the evidence supporting

D.C.   and   R.C.’s    relationship   with     their   paternal   grandparents;   R.C.

3109.04(F)(1)(e), the GAL’s report contradicts the finding that the children have

“chronic health issues”; and R.C. 3109.04(F)(1)(f), (i) finding that both parties

“complied with the temporary orders issued during the pendency of the case” is

belied by the record. (Appellant’s Brief at 14-15).

       {¶24} Regarding the factors under R.C. 3109.04(F)(2), Daniel alleges that,

notwithstanding the trial court’s conclusion the trial court’s magistrate “‘carefully

considered all statutory factors,’” “[t]here is no indication whatsoever in the * * *

Magistrate’s Decision that the R.C. § 3109.04(F)(2)(a) through (e) factors were even

considered.” (Appellant’s Brief at 16, quoting Doc. No. 120).

       {¶25} Based on our review of the record, we conclude that the trial court

properly considered the best-interest factors challenged by Daniel and conclude that

the trial court’s findings are supported by a substantial amount of competent,

credible evidence. While the trial court placed greater emphasis on certain factors

under R.C. 3109.04(F)(1)—namely the factor relating to the children’s relationship


                                        -14-
Case No. 5-21-21


with the parent who will significantly affect the children’s best interest—it is

allowed to do so. See Krill, 2014-Ohio-2577, at ¶ 63, citing Brammer, 2013-Ohio-

2843, at ¶ 41. Indeed, notwithstanding Daniel’s challenge to the trial court’s

consideration of R.C. 3109.04(F)(1)(a), the trial court satisfied the statutory

requirements when allocating Daniel and Amy’s parental rights and responsibilities.

Specifically, “[t]here is no additional requirement that the trial court find that the

R.C. 3109.04(F)(1) factors weigh in favor of one party or the other. The trial court

is required only to ‘consider all relevant factors.’” (Emphasis added.) Id. at ¶ 65,

quoting R.C. 3109.04(F)(1). Consequently, Daniel’s argument that that the trial

court failed to explain why R.C. 3109.04(F)(1)(a) weighed in favor of designating

a sole residential parent is without merit.

       {¶26} Furthermore, contrary to Daniel’s allegation that the trial court’s

magistrate did not consider the factors under R.C. 3109.04(F)(2), it is evident that

the trial court’s magistrate and the trial court considered the factors under R.C.

3109.04(F)(2).    “‘While no factor [under] R.C. 3109.04(F)(2) is dispositive,

effective communication and cooperation between the parties is paramount in

successful shared parenting.’” Salameh v. Salameh, 5th Dist. Delaware No. 19 CAF

01 0008, 2019-Ohio-5390, ¶ 111, quoting Seng v. Seng, 12th Dist. Clermont No.

CA2007-12-120, 2008-Ohio-6758, ¶ 21. Importantly, the trial court’s magistrate




                                         -15-
Case No. 5-21-21


and trial court found that Daniel and Amy struggled to effectively communicate and

cooperate when making decisions for the children.

       {¶27} Likewise, the trial court’s magistrate and the trial court considered the

GAL’s recommendation. See Merriman v. Merriman, 3d Dist. Paulding No. 11-15-

10, 2016-Ohio-3385, ¶ 20. To the extent that Daniel argues that the trial court’s

magistrate’s finding contradicts (or the trial court’s magistrate disagrees with) the

GAL’s report, Daniel’s argument is specious. Importantly, a trial court is free to

arrive at a decision different than that recommended by the GAL. See id. at ¶ 21,

citing In re Oard, 3d Dist. Putnam No. 12-82-4, 1983 WL 4546, *4 (Dec. 28, 1983)

(concluding that “the ultimate decision was for the trial court [and] the trial court

did not err in arriving at a decision other than that recommended by the guardian ad

litem”). See also Valentine v. Valentine, 12th Dist. Butler No. CA2004-12-314,

2005-Ohio-6163, ¶ 23 (“The report of a GAL serves as an aid to the trial court and

is one factor the court must consider when allocating parental rights and

responsibilities.”).

       {¶28} Nevertheless, even though the GAL recommended in his August 14,

2019 written report that Daniel and Amy be designated as D.C. and R.C.’s

“residential and custodial parents * * * when the children are in their care” and that

Amy be designated “the residential parent for school purposes,” the GAL made

extensive observations regarding Daniel and Amy. (Court’s Ex. AAA). In his


                                        -16-
Case No. 5-21-21


written report, the GAL observed that “Amy has been the one to take the lead on the

day to day routines of the children (school pick-ups/drop off, feeding/cooking,

cleaning/clothing, etc.)” and that “Dan has not shown that he can take care of the

children on his own. Even during the current separation, Dan seems to rely on his

parents a lot for child care assistance.” (Id.).

       {¶29} The GAL further observed that “Amy lives in the marital home, which

is the only home the children have ever known” and that “Amy has expressed no

wishes of moving out of the home or the Findlay community” where the children

are enrolled in school. (Id.). On the other hand, the GAL observed that Dan

“expressed an interest in moving the children closer to his family in Columbus

Grove and for them to attend school there.” (Id.). In sum, the GAL concluded that

maintaining consistency is in D.C. and R.C.’s best interest. In addition to his written

observations, the parties had the opportunity to cross-examine the GAL at the

hearing. Accord Merriman at ¶ 21, citing In re Z.B., 2d Dist. Champaign No. 09-

CA-42, 2010-Ohio-3335, ¶ 36.

       {¶30} Moreover, the GAL’s report is not in conflict with the finding that the

children have “chronic health issues” as Daniel suggests. (Appellant’s Brief at 15).

Indeed, the GAL recounted that Daniel and Amy reported that D.C. has been

diagnosed with eczema and that R.C. “has bowed legs”—a condition that the GAL

observed. (Court’s Ex. AAA). Likewise, Daniel testified that D.C. suffers from


                                          -17-
Case No. 5-21-21


eczema and R.C. “has a very severe bowleg problem.” (Dec. 19, 2019 at 318, 321,

330).

        {¶31} Furthermore, one of the best-interest factors that the trial court is to

consider is “[t]he child’s interaction and interrelationship with * * * any other

person who may significantly affect the child’s best interest.”                   R.C.

3109.04(F)(1)(c). Here, Daniel takes issue with the lack of weight that the trial court

placed on the “extensive evidence and testimony in the Record supporting the fact

that the children clearly have a good relationship with the paternal grandparents” as

opposed to the “the very little evidence and testimony presented regarding the

children’s relationship with Amy’s extended family.” (Appellant’s Brief at 14).

Nevertheless, despite the evidence in the record documenting a strong relationship

between D.C. and R.C. and their paternal grandparents as well as the significant role

that their paternal grandparents have played in the children’s lives, we must

acknowledge the discretion that the trial court has to apply “greater weight to any

one of the best-interest factors depending on the facts of the case.” Costilla v.

Weimerskirch, 3d Dist. Hancock No. 5-20-12, 2021-Ohio-165, ¶ 32, citing Krill,

2014-Ohio-2577, at ¶ 29. See also Brammer, 2011-Ohio-519, at ¶ 46 (“Essentially,

Vance is asking this Court to reconsider and reweigh the trial court’s assessment of

the evidence. It is not our position to substitute our judgment for that of the trial

court.”).


                                         -18-
Case No. 5-21-21


       {¶32} Notably, “[t]his court should not, and will not, second-guess the [trial]

court’s decision as to the appropriate weight to be given to any one of those best

interest factors.” Bonifield v. Bonifield, 12th Dist. Butler No. CA2020-02-022,

2021-Ohio-95, ¶ 13, citing In re A.B., 12th Dist. Butler No. CA2009-10-257, 2010-

Ohio-2823, ¶ 35 (concluding that “the trial court’s custody decision is supported by

the record, and we decline to second guess the trial court in this matter”). “It is in

fact well established that it is not this court’s role to determine the relative weight

to assign to each factor when determining what is in a child’s best interest.”

Reisinger v. Topping, 12th Dist. Madison No. CA2020-12-023, 2021-Ohio-2545, ¶

28, citing Mack v. Mack, 12th Dist. Butler No. CA2018-09-179, 2019-Ohio-2379,

¶ 33 (noting that it is not this court’s role to determine the relative weight to assign

to each factor, in relation to the others, when determining the child’s best interest)

and Ruble v. Ruble, 12th Dist. Madison No. CA2010-09-019, 2011-Ohio-3350, ¶ 18

(concluding that “it was the role of the trial court to determine the relative weight to

assign each factor, in relation to the others, when determining the children’s best

interest”).

       {¶33} Finally, Daniel argues that the trial court’s finding that both parties

complied with temporary orders during the pendency of the case is belied by the

record.   Specifically, Daniel argues that Amy “refuse[d] to provided summer

parenting time,” which resulted “in the trial court issuing its July 14, 2020 Judgment


                                         -19-
Case No. 5-21-21


Entry.” (Appellant’s Brief at 16). Here, our review of the record reveals that Daniel

filed a motion on July 6, 2020 requesting that the trial court “clarify the parties [sic]

2020 summer parenting schedule during the pendency of this matter” because “[t]he

terms of the Agreed Temporary Order were negotiated without consideration of

holiday or summer parenting time as the parties would be requesting a hearing on

that matter” and “Magistrate’s Temporary Order filed June 5, 2019 is silent on this

issue.” (Emphasis added.) (Doc. No. 106). Consequently, Daniel has not directed

us to any evidence reflecting that the trial court’s findings under R.C.

3109.04(F)(1)(f) and (i) are not supported by competent, credible evidence.

Importantly, Daniel admits that “that there had bee [sic] no testimony that either

party had failed to follow the existing orders.” (Appellant’s Reply Brief at 2).

       {¶34} Despite Daniel’s argument, the trial court explicitly addressed its best-

interest findings. See Krill, 2014-Ohio-2577, at ¶ 29. Indeed, the trial court’s

magistrate and the trial court considered the GAL’s report, as well as the testimony

and evidence presented at the November 15 and December 19, 2019 and February

14, 2020 hearings, and weighed that evidence with the R.C. 3109.04 factors. In this

case, where most of the relevant factors did not tilt strongly in favor of either party,

we cannot say that it was unreasonable for the trial court’s magistrate or the trial

court to conclude that it was in D.C. and R.C.’s best interest that Amy have

residential and legal custody of D.C. and R.C. Therefore, the trial court did not


                                          -20-
Case No. 5-21-21


abuse its discretion by designating Amy as the residential parent and legal custodian

of the parties’ children.

       {¶35} Daniel’s first assignment of error is overruled.

                            Assignment of Error No. II

       The Trial Court Erred in Failing to Award a Further Deviation
       in the Child Support Calculation to Account for Additional
       Parenting Time Awarded to Plaintiff-Appellant.

       {¶36} In his second assignment of error, Daniel argues that the trial court

erred in calculating his child support. In particular, Daniel contends that the trial

court should have granted an additional deviation in the calculation of child support

based on the amount of his extended parenting time.

                                Standard of Review

       {¶37} It is well established that a trial court’s decision regarding child-

support obligations falls within the discretion of the trial court and will not be

disturbed absent a showing of an abuse of discretion. Long v. Long, 162 Ohio App.

3d 422, 2005-Ohio-4052, ¶ 8 (3d Dist.). As we noted above, an abuse of discretion

suggests the trial court’s decision is unreasonable or unconscionable. Blakemore, 5

Ohio St.3d at 219.

                                      Analysis

       {¶38} “When issuing an order of child support, the trial court must calculate

the amount of support ‘in accordance with the basic child support schedule, the


                                        -21-
Case No. 5-21-21


applicable worksheet, and the other provisions of Chapter 3119.’” Getreu v. Getreu,

5th Dist. Licking No. 2020 CA 00083, 2021-Ohio-2761, ¶ 48, quoting R.C. 3119.02.

“The child support amount that results from the use of the basic worksheet is

presumed to be the correct amount of child support due. R.C. 3119.03.” Id.

“However, under R.C. 3119.22, a court may deviate from the guideline amount of

child support, if, after consideration of the factors set forth in R.C. 3119.23, the

court determines that the guideline amount ‘would be unjust or inappropriate and

therefore not in the best interest of the child.’” Id., quoting R.C. 3119.22. See also

Bajaj v. Green, 2d Dist. Darke No. 2021-CA-7, 2021-Ohio-3113, ¶ 39 (“R.C.

3119.22 allows the court to order a deviation from its calculated child support

amount after considering the 17 factors in R.C. 3119.23.”); Pahl v. Haugh, 3d Dist.

Hancock No. 5-10-27, 2011-Ohio-1302, ¶ 38 (noting that “the party asserting that a

deviation is warranted bears the burden of presenting evidence that proves the

calculated amount is unjust, inappropriate, or not in the best interest of the child”).

       {¶39} Generally, a trial court “must reduce the annual child support

obligation by 10 percent when court-ordered parenting time equals or exceeds 90

overnights per year.”     Bajaj at ¶ 39, citing R.C. 3119.051. “This 10-percent

reduction may be in addition to the other deviations and reductions.”               Id.

Specifically, R.C. 3119.231 provides:

       (A) If court-ordered parenting time exceeds ninety overnights per
       year, the court shall consider whether to grant a deviation pursuant to

                                         -22-
Case No. 5-21-21


      R.C. 3119.22 of the Revised Code for the reason set forth in division
      (C) of section 3119.23 of the Revised Code. This deviation is in
      addition to any adjustments provided under division (A) of section
      3119.051 of the Revised Code.

      (B) If court-ordered parenting time is equal to or exceeds one
      hundred forty-seven overnights per year, and the court does not grant
      a deviation under division (A) of this section, it shall specify in the
      order the facts that are the basis for the court’s decision.

(Emphasis added.) R.C. 3119.231.

      {¶40} Here, Daniel argues that “the trial court should have recalculated child

support to take into consideration the extra week of parenting time that Daniel was

granted so that the appropriate monthly deviation amount would have been

calculated to account for 142 extra parenting time days, not just 135 days.”

(Appellant’s Brief at 20). Specifically, Daniel contends that he is entitled to a

downward deviation in child support “on a per diem basis * * * .” (Id.). “[T]he

[statutory] guidelines do not require an adjustment equally commensurate with

parenting time”; rather the statutory “guidelines speak of extended parenting time

in terms of “overnight” companionship, and not based upon hourly calculations.”

(Emphasis added.) Glover v. Canann, 11th Dist. Trumbull No. 2020-T-0081, 2021-

Ohio-2641, ¶ 19.      Consequently, Daniel’s contention that his child-support

deviation should be calculated on a per diem basis is without merit.

      {¶41} Furthermore, “[e]xtended parenting time is one of the factors the trial

court may consider in deciding whether to deviate from the amount calculated in the


                                       -23-
Case No. 5-21-21


child support worksheet.” Pahl, 2011-Ohio-1302, at ¶ 39, citing R.C. 3119.23(D).

“‘The term ‘extended parenting time’ generally contemplates something more than

parenting time during the standard visitation schedule established by the court for

all non-custodial parents.’” Id., quoting Albright v. Albright, 4th Dist. Lawrence

No. 06CA35, 2007-Ohio-3709, ¶ 14, citing Harris v. Harris, 11th Dist. Ashtabula

No. 2002-A-81, 2003-Ohio-5350, ¶ 44.

       {¶42} In this case, the trial court’s magistrate granted an additional child-

support deviation on line 25a of the child support worksheet, which reduced

Daniel’s child-support obligation by $244.81 per month. See Getreu, 2021-Ohio-

2761, at ¶ 24. Other than arguing that an additional deviation is warranted as a result

of the additional week of parenting time awarded by the trial court, Daniel presented

no evidence to suggest that the child-support order is unjust, inappropriate, or is not

in D.C. or R.C.’s best interest. Accord Pahl at ¶ 40. See also In re S.J.A., 9th Dist.

Wayne No. 21AP0003, 2021-Ohio-2712, ¶ 17; Caleshu v. Caleshu, 10th Dist.

Franklin No. 19AP-742, 2020-Ohio-4075, ¶ 28.

       {¶43} Accordingly, we conclude that the trial court’s child-support order

does not constitute an abuse of discretion.

       {¶44} Daniel’s second assignment of error is overruled.




                                         -24-
Case No. 5-21-21


       {¶45} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                               Judgment Affirmed

WILLAMOWSKI, P.J. and SHAW, J., concur.

/jlr




                                        -25-